IN THE
                             TENTH COURT OF APPEALS



                                     No. 10-11-00407-CV

                                IN RE J.C.L., A JUVENILE


                                    Original Proceeding


                              MEMORANDUM OPINION

       In this mandamus proceeding, we are asked to determine whether the

respondent, Judge Robert Stem of the 82nd Judicial District Court, abused his discretion

in detaining relator, J.C.L, pursuant to section 54.01 of the family code. See TEX. FAM.

CODE ANN. § 54.01 (West 2008). For the reasons stated herein, we deny relator‟s petition

for writ of mandamus.1

                                      I.      BACKGROUND

       J.C.L. is a sixteen-year-old who was charged with criminally-negligent homicide

based upon his involvement in a one-car accident that resulted in the death of another

minor, C.N.J. See TEX. PENAL CODE ANN. § 19.05 (West 2011).


       1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”).
         Approximately six months after the accident, on October 18, 2011, the State filed

its “Original Adjudication Petition Alleging Delinquent Conduct.” In that petition, the

State alleged that J.C.L. “did then and there by criminal negligence, unlawfully cause

the death of an individual, [C.N.J.], by operating a motor vehicle and failing to control

speed, failing to maintain a single lane of traffic[,] and failing to maintain control of said

vehicle.”

         On October 24, 2011, the trial court conducted a hearing pursuant to section 54.01

of the family code. See TEX. FAM. CODE ANN. § 54.01. At this hearing the State called

three witnesses to testify, though J.C.L. did not call any. At the conclusion of the

hearing, the trial court concluded that J.C.L. should be detained for ten days because he

“may be dangerous to himself or threaten the safety of the public if released.” 2 Also

included with the trial court‟s order were several findings.

         On October 26, 2011, J.C.L. filed a petition for writ of mandamus in this Court,

seeking to have the detention order reversed and to be released into the care, custody,

and control of his parents. In addition to his mandamus petition, J.C.L. filed a “Motion

for Temporary Relief Pursuant to Rule 52.10” and a “Motion for Expedited Review.”

On the same day, we requested a response from real party in interest, the State. See TEX.

R. APP. P. 52.4. The State filed its response to J.C.L.‟s mandamus petition on October 28,

2011.




         2Despite the trial court‟s finding, the Reporter‟s Record does not contain any evidence whether
or not J.C.L. has a valid driver‟s license, is currently driving, or has driven an automobile since the day of
the accident.


In re J.C.L., a Juvenile                                                                               Page 2
                            II.    STANDARD OF REVIEW

         Mandamus is an extraordinary remedy that will issue only to correct a clear

abuse of discretion when there is “no adequate remedy by appeal.” In re Prudential Ins.

Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (citations omitted). “A trial court has no

„discretion‟ in determining what the law is or applying the law to the facts.” Walker v.

Packer, 827 S.W.2d 833, 840 (Tex. 1992). “Thus, a clear failure by the trial court to

analyze or apply the law correctly will constitute an abuse of discretion.” Id. (citations

omitted). And, generally speaking, an adequate legal remedy exists if the relator is able

to raise the issue on appeal. See id. However, in some extraordinary cases, an appellate

remedy may be adequate when any benefits to mandamus review are outweighed by

the detriments. See In re McAllen Med. Ctr., Inc., 275 S.W.3d 458, 462 (Tex. 2008) (orig.

proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d at 136. Moreover, a relator has

the burden of providing this Court with a sufficient record to establish his right to

mandamus relief. See id. at 837; see also TEX. R. APP. P. 52.3, 52.7.

         We recognize that juvenile cases are generally governed by the civil rules. See In

re M.R., 858 S.W.2d 365, 366 (Tex. 1993); see also Ex parte Valle, 104 S.W.3d 888, 890 (Tex.

Crim. App. 2003) (en banc). Texas courts have held that detention orders under section

54.01 of the family code are interlocutory in nature and are not appealable. See In re

M.C., 915 S.W.2d 118, 119 (Tex. App.—San Antonio 1996, no writ) (citing In re J.L.D., 704
S.W.2d 395, 396 (Tex. App.—Corpus Christi 1985, no writ)); see also TEX. FAM. CODE

ANN. § 56.01 (West Supp. 2010) (outlining the rights to appeal in juvenile cases).

However, we are aware that J.C.L. filed an application for writ of habeas corpus in the


In re J.C.L., a Juvenile                                                              Page 3
trial court on October 25, 2011, the status of which is unknown. See TEX. FAM. CODE

ANN. § 51.04 (stating that the juvenile court generally has exclusive original jurisdiction

over all proceedings involving a child‟s delinquent conduct).

         The writ of habeas corpus, “the great writ,” is the remedy to be used by any

person restrained in his or her liberty. See TEX. CODE CRIM. PROC. ANN. art. 11.01 (West

2005); see M.B. v. State, 905 S.W.2d 344, 346 (Tex. App.—El Paso 1995, no writ). “The

great writ is an order from a judge commanding a party, who is alleged to be

restraining the applicant in some way, to appear before the court with the person

complaining of the restraint.” M.B., 905 S.W.2d at 346. “There, the custodian must

explain the reasons for the restraint, and if the reasons do not pass legal muster, the

individual must be released.” Id. “A juvenile, just as any other person, may challenge a

restraint upon his or her liberty by filing an application for writ of habeas corpus in the

proper court.” Id. (citing In re Torres, 476 S.W.2d 883, 884 (Tex. App.—El Paso 1972, no

writ)); see TEX. CONST. art. V, § 6 (stating that courts have jurisdiction, original and

appellate, as may be prescribed by law).

         We believe that J.C.L. has adequate remedies other than mandamus relief to

challenge his detention, including an appeal to this court in the event that the trial court

denies his pre-adjudication habeas corpus petition. See Ex parte Valle, 104 S.W.3d at 890

(“The appeal procedures in the Juvenile Justice Code do „not limit a child‟s right to

obtain a writ of habeas corpus.‟ We have held that Article V, section 8 of the Texas

Constitution gives the district court plenary power to issue the writ of habeas corpus.”);

Harbison v. McMurray, 138 Tex. 192, 158 S.W.2d 284, 287 (1942); In re S.G., 935 S.W.2d


In re J.C.L., a Juvenile                                                              Page 4
919, 923 (Tex. App.—San Antonio 1996, no writ); In re M.C., 915 S.W.2d at 119 (holding

that jurisdiction established because juvenile‟s appeal was not from a temporary

detention order but from the denial of habeas corpus relief); see also In re L.L., No. 04-03-

00895-CV, 2003 Tex. App. LEXIS 10272, at *2 (Tex. App.—San Antonio Dec. 10, 2003,

orig. proceeding) (mem. op.) (per curiam) (“Although we do not have original habeas

jurisdiction to consider a trial court‟s detention order, we would have jurisdiction to

consider an appeal from a trial court‟s ruling on the merits of a habeas application

challenging a juvenile detention order.”).3 In fact, in his mandamus petition, J.C.L.

seeks the same relief as would be afforded if his habeas corpus petition was granted.

         Furthermore, in his mandamus petition, J.C.L. does not cite to authority holding

that a party does not have an adequate appellate remedy in a case such as this—where a

pre-adjudication habeas corpus application has been filed in the trial court. He also

does not cite any cases where a juvenile filed a writ of mandamus in order to secure his

release from detention.

         Based on the foregoing, we conclude that J.C.L. has not presented us with a

record to determine that he lacks an adequate remedy by appeal and is thereby entitled

to mandamus relief. See Walker, 827 S.W.2d at 837; see also TEX. R. APP. P. 52.3, 52.7. We

therefore deny J.C.L.‟s mandamus petition.4




         We do recognize that other courts have held to the contrary. See In re J.L.D., 704 S.W.2d 395, 396
         3

(Tex. App.—Corpus Christi 1985, no writ); Stephenson v. State, 515 S.W.2d 362, 363 (Tex. Civ. App.—
Dallas 1974, writ dism‟d); Mendoza v. Baker, 319 S.W.2d 147, 148-51 (Tex. Civ. App.—Houston [1st Dist.]
1958, no writ). However, we decline to follow the holdings of these courts.

         4   We dismiss as moot all remaining motions that are pending.


In re J.C.L., a Juvenile                                                                            Page 5
                                       AL SCOGGINS
                                       Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Denied
Opinion delivered and filed October 28, 2011
[OT06]




In re J.C.L., a Juvenile                             Page 6